                              t:ECEIVED
                 IN THE UNI11:99  tsiMINCT COURT
                 FOR THE    MIDDwRirwoRpv,ALABAMA
                                     DISTRICf COURT
                                        riSIR!CT AL'A

JAMES ROBINSON
PLAINTIFF

VS.                                  CASE NO. CV-19-39-WKW

JEFFERSON DUNN
DEFENDANTS




      MOTION FOR SPECIAL COURT ORDER UNDER PENALTY OF
                          PERJURY

   Comes now James Robinson and present specific facts which can't be denied
nor refuted by Dunn, Terry, nor Black. The following specific facts are being
placed before this court, for a ruling to be entered:
1. Robinson's only means ofincome is the Federal Government Social Security
check, which provides Robinson's food, clothing, medical, shelter, and other vital
needs.
2. Defendant's acts and actions in incarcerating Robinson, after Circuit Court
Judge Larry Anderson granted Writ of Habeas Corpus. The acts done by these
Defendants caused Robinson's Social Security income to be suspended, and
Robinson have no income at all due to these Defendants acts.
3.Robinson can't receive the Social Security benefits until, Federal Social Security
representatives are provided with a copy ofthe release orders, Robinson's release
dated March 4, 2019.
                                         1.
   4. Robinson after serving a 20 day dunk, was not given a release document, and
   Defendants refuse to provide Robinson with the copy, which should have been
   given upon release March 4, 2019.
   5. Each name Defendant are fully aware that the Judicial branch of Government,
   and the Executive branch of Government entered written orders that Robinson was
   granted his discharge in the following case numbers. Defendants were officially
   served May 23, 2018 with the orders of discharge, and the very case numbers to
   which defendants placed the arrest for are the cases which the Court issued the
   discharge for.
   6. Each named Defendant is aware of Alabama Supreme Court law, the law of
   Alabama, that after the expiration of30 days the Court's order is final, and can't be
   changed. Exparte Lacy Ray Butler,          SO2d        . Each named Defendant
   have knowledge that Judge Anderson is not changing the orders entered under the
   Writ of Habeas Corpus.
   7. It is known by public record that on February 21, 2019 Judge Anderson stated
   that His orders stands, and that ADOC stated to Judge Anderson, that Robinson
   was placed back in Alabama Prison for New Charges-New Cases. This
   information was totally false and Robinson filed back into Circuit Court with a
   copy ofthe parole violation, which listed the case numbers that Robinson was
   arrested, and thrown back into Alabama prison for.
  8. Defendants have constantly lied to Robinson from all telephone conversations,
  dating from May 2018 to the present day; where they say they are awaiting orders
— ofthe Court, that they filed to the Court, and other direct false facts given by Ms.
  Lewis, and A. Terry.
          SPECIFIC FACTS WHY THE ORDER SHPULD BE GRANTED
   1. Defendants are intentionally seeking to make Robinson to resort to criminal
   acts and activity by removing Robinson's income,and refusing to provide the
   necessary copies to Robinson and Federal Social Security office of
   Government.
                                            2.
2. Defendants are aware that Robinson is faced with full eviction, and being
placed in a homeless state, and their acts are done with evil intent, and with
malice.

3. The order will not prejudice Defendants to provide Robinson with the
necessary documents to be taken to the Social Security office, to have
Robinson's check restarted.

4. The order is for the urgent emergency needs of Robinson for life, and the
full welfare of Robinson.

28 U.S. Code § 1361 - Action to compel an officer of the United States
The district courts shall have original jurisdiction of any action in the nature
of             to compel an officer or employee of the United States or any
agency ..


Mandamus -is a judicial remedy in the form of an order from a court to any government,
subordinate court, corporation, or public authority, to do(or forbear from doing)some specific act
which that body is obliged under law to do(or refrain from doing), and which is in the nature of public
duty, and in certain ...

Rule 65.Injunctions and Restraining Orders
(b) Temporary Restraining Order.
(1)Issuing Without Notice. The court may issue a temporary restraining order
without written or oral notice to the adverse party or its attorney only if:
(A)specific facts in an affidavit or a verified complaint clearly show that
immediate and irreparable injury, loss, or damage will result to the movant
before the adverse party can be heard in opposition; and
(B)the movant's attorney certifies in writing any efforts made to give notice
and the reasons why it should not be required.

5. Robinson swear under the penalty of perjury, that immediate irreparable
injury, and threat of life dangers outweigh any objection which Defendants
could provide to this Court.

                                                  3.
7. Robinson provide for this Honorable Magistrate Judge,and to this Court
the following:(quote from Ala. Reporter So.2d)
   A1 Joseph FELDER,Sr. v. Richard ALLEN,Commissioner ofthe Alabama
                    Department of Corrections, et al.

                                   2080326.
                             Decided: August 14,2009
Al Joseph Felder, Sr., was convicted of a drug-related offense in case number CC-
90-92. In 1996, the Montgomery Circuit Court entered a judgment vacating
Felder's conviction in case number CC-90-92. Felder was incarcerated in federal
prison until January 20,2005, at which time the State of Alabama, pursuant to a
fugitive warrant and extradition petition based on the sentences imposed in case
number CC-90-92,took custody of Felder and incarcerated him in a state prison.
See Felder v. State, 943 So.2d 802(Ala.Crim.App.2006). Felder objected to his
incarceration because, as noted earlier, his conviction in case number CC-90-92
had been vacated in 1996.

Felder filed a petition for the writ of habeas corpus in the Escambia Circuit Court
at some point after he was incarcerated in a state prison. Felder, 943 So.2d at 802.
The Escambia Circuit Court summarily dismissed Felder's petition, and Felder
appealed that dismissal to the Court of Criminal Appeals. Id. The Court of
Criminal Appeals remanded the action to the Escambia Circuit Court for it to hold
a hearing on the merits of Felder's petition. Id. The Escambia Circuit Court held
the required hearing, at which the Alabama Department of Corrections("DOC")
conceded that the Montgomery Circuit Court's 1996 judgment had vacated the
conviction in case number CC-90-92; upon return to remand, the Court of Criminal
Appeals, in an unpublished memorandum issued on May 12, 2006, dismissed
Felder's appeal because the Escambia Circuit Court had granted his petition for the
writ of habeas corpus. See note from the report of decisions, Felder, 943 So.2d at
803. Felder was released from state prison on June 1, 2006, after having been
unlawfully incarcerated for nearly 17 months.
8. Defendants can't refute that Robinson's claim before this Court is factual and
true, that Robinson was granted the Writ of Habeas Corpus, and that Robinson was
discharged, granted full freedom. Robinson like Felder is due to be released, and
Defendants have nothing to refute Alabama law, and no reason to deny Robinson
the proper copies to present and provide to Social Security,for Robinson's life
needs.               (Page          4.)
    Wherefore Robinson makes all under the penalty of perjury for truths to the
Honorable Magistrate. Defendants to provide Robinson with the proper documents
to have his Social Security check restored. Defendants need to acknowledge to this
Court that Robinson is entitled to full relief, and to be discharged. Defendants are
aware that Code of Alabama 1975 Sections 15-21-26 and 15-21-27 are
invoked.

         • Reimprisonment for same cause after discharge • §
Penalty — Unlawful detention or arrest after discharge order; civil action for
damages.

Therefore, knowledge is invoked and Defendants have full knowledge of their
acts and actions which are pending before this Court.

I declare under the penalty of perjury that all is true and correct, done by my
signature below, this 18th dav of April, 2019.

                                       RESPECTFULLY




                                      JAMES ROBINSON

                         CERTIFICATE OF SERVICE
  do hereby certify and say that I have served Defendants Attorney, ADOC
Legal Division, and Attorney Alabama Parole Board with a copy of the same
done this 18th day of April, 2019, postage paid by James Robinson. By my
signature below.



                                   JAMES ROBINSON



                                         5.
                   •   It.g'1C
                             NOR4.
                                                            10"
                                                             .


                                                          4.1
                                                           .4

                                                    3-t




            orrzt6      oF CZ-0k
            Udzreo /14. 97-A7e cò ukr  azIS'77-
            0A)4) C1-1(Aut
            ploourgo/tg!J Pvt. (:)14 161

ZiG 104-401 BO i                     hiI   ip 11111111ishiiiif
